NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      JON JESSE JAY WADE, Appellant.

                             No. 1 CA-CR 22-0037
                               FILED 10-27-2022


           Appeal from the Superior Court in Mohave County
                        No. S8015CR202100607
               The Honorable Derek C. Carlisle, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Janelle A. McEachern, Chandler
Counsel for Appellant



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Cynthia J. Bailey and Vice Chief Judge David B. Gass joined.
                            STATE v. WADE
                           Decision of the Court

T H U M M A, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738, 744
(1967) and State v. Leon, 104 Ariz. 297, 300 (1969). Counsel for defendant Jon
Jesse Jay Wade has advised the court that, after searching the entire record,
no arguable question of law was identified and asks this court to conduct
an Anders review of the record. Wade was given the opportunity to file a
supplemental brief on his own behalf but did not do so. This court has
reviewed the record and found no reversible error. Leon, 104 Ariz. at 300;
State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999). Accordingly, Wade’s
conviction and resulting prison sentence are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            One evening in May 2021, Detective Donald Shed of the
Arizona Department of Public Safety was patrolling a neighborhood in
Kingman, Arizona, in an unmarked police vehicle when he saw a speeding
motorcyclist. After a high-speed chase, Wade was taken into custody and
read his rights pursuant to Miranda v. Arizona, 384 U.S. 436 (1966). Wade
elected to speak with Detective Shed and acknowledged that he was
driving the motorcycle but claimed he did not know a law enforcement
officer was following him.

¶3            Wade was charged with one count of unlawful flight from a
law enforcement vehicle, a class 5 felony. After some pretrial motion
practice, the matter went to trial in December 2021 before an eight-person
jury. Detective Shed testified about his recollection of the events. After the
State rested, Wade unsuccessfully moved for a judgment of acquittal. See
Ariz. R. Crim. P. 20. Wade elected not to testify, as was his right. The jury
found Wade guilty as charged. Although the jury then found that the State
had proven Wade had committed the felony while on felony release, the
court vacated that verdict given a lack of sufficient evidence.

¶4           At sentencing, the court acknowledged that it had erred by
not ordering a presentence report. After discussions with counsel, Wade
waived his right to a presentence report and the court proceeded to
sentencing. The court found that the “mitigating factors [] slightly
outweigh[ed] the aggravating factors” and sentenced Wade to a less than
presumptive sentence of four years in prison. Wade properly was awarded
147 days of presentence incarceration credit.




                                      2
                             STATE v. WADE
                            Decision of the Court

¶5           This court has jurisdiction over Wade’s timely appeal under
pursuant to Article 6, Section 9, of the Arizona Constitution and Arizona
Revised Statutes (A.R.S.) sections 12-120.21(A)(1), 13-4031 and 13-4033(A)
(2022).

                               DISCUSSION

¶6            The record shows that Wade was represented by counsel at
all stages of the proceedings and that counsel was present at all critical
stages. The court properly instructed the eight-person jury on the elements
of the charged offense, the State’s burden of proof, Wade’s presumption of
innocence and other applicable law. The record contains substantial
evidence supporting the verdict. The sentence imposed was within
statutory limits. The award of presentence incarceration credit was
accurate. From the record presented, all proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure.

                              CONCLUSION

¶7            This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999).
Accordingly, Wade’s conviction and resulting sentences are affirmed.

¶8             Upon the filing of this decision, defense counsel is directed to
inform Wade of the status of his appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Wade
shall have 30 days from the date of this decision to proceed, if he desires,
with a pro se motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        3